People v Alexander (2017 NY Slip Op 01971)





People v Alexander


2017 NY Slip Op 01971


Decided on March 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2017

Tom, J.P., Acosta, Richter, Manzanet-Daniels, Kahn, JJ.


3294 2142/11

[*1]The People of the State of New York, Respondent,
vRaymond Alexander, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sabrina Margret Bierer of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Renee A. White, J.), rendered August 13, 2013, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree and promoting prison contraband in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 2½ to 5 years, unanimously dismissed as moot.
Defendant seeks a reduction of his sentence, claiming that it was excessive and based on an incomplete presentence report. Since he has completed his entire sentence, including parole supervision, this appeal is moot.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 16, 2017
CLERK